            Case 4:18-cv-00508-DPM Document 15 Filed 09/09/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

JENNIFER BEASLEY; DR. KIFFANY PRIDE;
LAURA SHIRLEY; AND NICOLE TOWNSEND                                                    PLAINTIFFS

v.                                Case No. 4:18-cv-00508-DPM

DR. CHARLES MCNULTY, in his official
capacity as Superintendent of Schools of the
Pulaski County Special School District;
PULASKI COUNTY SPECIAL SCHOOL
DISTRICT BOARD OF DIRECTORS; and
PULASKI COUNTY SPECIAL SCHOOL DISTRICT,
a public body corporate                                                             DEFENDANTS

                                   JOINT STATUS REPORT

       Comes now counsel for Plaintiffs and Defendants and for their Joint Status Report state as

follows:

       1.       Discovery in this matter is progressing well. Both parties have exchanged written

discovery and documents.       Plaintiffs have deposed the following current or former District

employees:

                (a)    Paul Brewer;

                (b)    Dr. Charles McNulty; and

                (c)    Linda Remele.

       2.       The parties are currently scheduling the depositions of the four Plaintiffs.

       3.       The parties have not had any discovery disputes and do not anticipate any.

       4.       Following the closure of discovery, the District anticipates filing a Motion for

Summary Judgment, and Plaintiffs will vigorously contest the same.

       5.       As for trial, the District would not anticipate trial to take more than three days,

given that all four Plaintiffs have essentially the same claims. However, Plaintiffs’ counsel has
          Case 4:18-cv-00508-DPM Document 15 Filed 09/09/19 Page 2 of 2



indicated trial could take three to five days. The parties will have a better indication of the length

of trial after close of discovery.


APPROVED:

BEQUETTE, BILLINGSLEY & KEES, P.A.
425 West Capitol Avenue, Suite 3200
Little Rock, AR 72201-3469
Phone: (501) 374-1107
Fax: (501) 374-5092
Email: ckees@bbpalaw.com

By:     /s/ Cody Kees
        Jay Bequette, Bar #87012
        Cody Kees, Bar #2012118

Attorneys for Defendants

JOHN W. WALKER, P.A.
1723 Broadway Street
Little Rock, AR 72206
Phone: (501) 374-3758
Fax: (501) 374-4187
Email: johnwalkeratty@aol.com

By:  /s/ John Walker
  Shawn Childs, Bar #64046

Attorney for Plaintiffs




                                                  2
